—In an action, inter alia, for a permanent injunction pursuant to the Administrative Code of the City of New York § 7-706, the defendants Mike Philips and Alma Philips appeal, as limited by their brief, from stated portions of an order and judgment (one paper) of the Supreme Court, Richmond County (Minardo, J.), dated May 3, 1999, which, after a nonjury trial, among other things, permanently enjoined them from maintaining, or permitting the use or occupancy of the subject premises in violation of Penal Law articles 220 and 221 and directed them to pay costs of $1,000.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, while the eviction of a tenant whose conduct created a public nuisance pursuant to Administrative Code § 7-703 (g) may abate the nuisance, it does not render academic the plaintiffs entitlement to a permanent injunction pursuant to Administrative Code § 7-706 (see, City of New York v Mor, 261 AD2d 185; see also, City of New York v 924 Columbus Assocs., 219 AD2d 19). In addition, as the complaint sought equitable relief, the court properly *569struck the appellants’ demand for a jury trial (see, Whipple v Trail Props., 261 AD2d 470; Adelstein v City of New York, 212 AD2d 748; City of New York v 114-25 Farmers Blvd., 178 Misc 2d 404).
The appellants’ remaining contention is without merit. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.